 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CLAUDIA “ISAAC” MEDINA,                           Case No.: 1:19-cv-00345-DAD-JLT
12                       Plaintiff,                     ORDER RECLASSIFYING CASE
13           v.
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          The events set forth in the complaint arose while the plaintiff was in custody and it raises
18   claims related to the plaintiff’s conditions of confinement. The defendants in this action include
19   government employees and the State of California. Therefore, the Court ORDERS the matter to
20   be reclassified as a “prisoner action.” Despite this, however, the requirements of Local Rules
21   230(l), 240(c)(8) and 271(a)(2) SHALL NOT apply.
22

23   IT IS SO ORDERED.

24      Dated:     March 18, 2019                              /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26

27
28
